DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . yNIDICATE ALLOWABLE MATTERtations of the base claim and any intervening claims.uld be allowable if rewritten in independent formThis office action is in response to the Application filed on 3/19/20. Claims 1-15 are presented for examination. 

Claims Objections
2.	Claims 1-15 are objected to because they contain the following informalities. 
Claims 1, 6, 9 and 13 recite the expression “and/or” which is of an indefinite nature, because it is not clear if it means “or”, “and”, or if it has some other meaning. The expression “and/or” will be interpreted as “or”. In addition, claims 2-5, 7-8, 10-12 and 14-15, are also objected as being dependent on objected base claims 1 and 13 respectively above. Appropriate correction is required. 

Claim Rejections - 35 U.S.C. 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 8-9 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lemay et al (U.S. Patent Application 20140040748) in view of Bang et al (U.S. Patent Application 20160034253). 
Regarding claims 1 and 13, Lemay et al teaches an electronic device comprising: 
a touch screen display; 
at least one communication circuit;  
5a microphone; 
at least one speaker; 
at least one processor electrically connected to the touch screen display, the communication circuit, the microphone, and the speaker; and 
at least one memory electrically connected to the processor (i.e. communication interface (FIG. 28 and par. 73). Touch screen, microphone, speaker, processor, memory (FIG. 29 and par. 81)), 
10wherein the memory stores a first application program including a first user interface (i.e. messaging application user interface (UI) (FIG. 11)) and an intelligence application program including a second user interface (i.e. virtual assistant UI (FIG. 12-15)), and 
wherein the memory stores instructions that, when executed, cause the processor to:  
15display the first user interface on the display (i.e. display UI for a text messaging application (FIG. 11 and par. 181)); 
while displaying the first user interface, receive a first user input for displaying the second user interface on the display (i.e. the user interface includes a digital assistant object, such as the microphone icon 1252. The function of the digital assistant object is to invoke the digital assistant. The user can touch or otherwise select the digital assistant object to start a digital assistant session (FIG. 12 and par. 401). Display digital assistant object (FIG. 34 step 3402)); 
transmit information associated with the first application program and/or the first user interface to an external server through the communication 20circuit (i.e. context information, including information about email message and the email application in which it displayed, is used to interpret the command. In this manner, virtual assistant is able to operationalize a task based on user input together with context information describing the state of the current application (FIG. 20 and par. 187). Application context can also help identify the meaning of the user's intent across applications (FIG. 21 and par. 188). Examples of context information that can be obtained from application(s) include: identity of the application; current object or objects being operated on in the application. Different types of virtual assistant include a client device and server system(s) (FIG. 28 and par. 78). Input elicitation functionality and output processing functionality are distributed among client and server (FIG. 32 and par. 98)); 
receive information about at least one utterance for making a request for a task performed by the electronic device, from the external server by using the first application program (i.e. the user can provide spoken input by tapping on microphone icon (FIG. 12 and par. 181). The user asks to call John or Herb (FIG. 13-14). The user asks the time and weather in New York (FIG. 15). Receive speech input (FIG. 34 step S3404). The user has provided a command. Virtual assistant composes email for the user to approve and send. In this manner, virtual assistant is able to operationalize a task based on user input together with context information describing the state of the current application (FIG. 20 and par. 187). Obtain information item (FIG. 34 step 3408)); and  87ENGLISH TRANSLATION OF THE INTERNATIONAL APPLICATION WO 201 X/XXXXXXPCT/KR201 X/XXXXXX 
display the second user interface including a text based at least partly on the received information about the utterance, on the display (i.e. the virtual assistant 1002 repeats the user's input as a text string within quotation marks ("Call him"). The virtual assistant 1002 then presents a text string output informing the user what action is about to be performed (e.g., "Calling John Appleseed's mobile phone: (408) 555-1212 . . . "). The user's speech input "call him" has been echoed back, and virtual assistant 1002 is responding that it will call a particular person at a particular phone number (FIG. 13 and par. 182-183). Display information item in display region (FIG. 34 step 3412)).
Lemay et al doesn’t expressly teach an identifier.  
Bang et al teaches transmit an identifier associated with the first application program and/or the first user interface to an external server through the communication 20circuit (i.e. the device acquires the information of the UI elements included in the screen pages of the application (FIG. 11 and par. 254). The service module agent analyzes current page information by using a page analyzer. The service module agent transmits the information about the current page to the server (FIG. 1F and par. 121). The device creates a unique ID of a first page 710 as `FriendListTab` (FIG. 7A and par. 212). The device analyzes UI elements included in the first page 710 (par. 213)).  
 to use an identifier associated with the first application program and/or the first user interface, because doing so would provide systems that enable users to easily and conveniently operate applications (par. 6).


Regarding claims 2 and 14, Lemay et al and Bang et al teach the electronic device of claim 1. Lemay et al further teaches wherein the memory further 5stores the instructions that cause the processor to: after receiving the first user input, determine whether the display is displaying a user interface of one application program (i.e. if the user is currently using an application when virtual assistant 1002 is invoked, the state of that application can provide useful context information (par. 180). Examples of context information that can be obtained from application include: identity of the application (par. 189-190). Examples of context information from dialog history and virtual assistant memory include: current application domain in focus, such as email or calendar (par. 205-209)).  
Lemay et al doesn’t expressly teach displaying a home screen.
Bang et al teaches determine whether the display is displaying a home screen or is displaying a user interface of one application program (i.e. identify current page displayed on the screen by using screen component information of application (FIG. 23 step S2320). By using the screen component information (UI description) of the application, the device may determine a path for transfer from a current page to a target page for providing a function requested by a user input. The current page may include a home screen or a predetermined page provided by the application (FIG. 20 and par. 313-314). The device 100 may identify the current page as the home screen (par. 343). The device 100 may detect that the current page is the home screen even without using the screen component information (UI description) of the application (par. 359)).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Bang et al to determine whether the display is displaying a home screen or is displaying a user interface of one application program, because doing so would provide systems that enable users to easily and conveniently operate applications (par. 6).


10Regarding claim 3, Lemay et al and Bang et al teach the electronic device of claim 1. Lemay et al further teaches a housing; and 
a physical button disposed in one region of the housing or a touch detectable button, 
wherein the memory further stores the instructions that cause the 15processor to: 
receive the first user input through the physical button or the touch detectable button (i.e. events which may trigger initiation of the method may include a dedicated button on a mobile device pressed, such as a "speech input button" (par. 285-289). The user interface includes a digital assistant object, such as the microphone icon 1252. The function of the digital assistant object is to invoke the digital assistant. The user can touch or otherwise select the digital assistant object to start a digital assistant session (FIG. 12 and par. 401)).

a physical button disposed in one region of the housing or a touch detectable button, 
wherein the memory further stores the instructions that cause the 15processor to: 
receive the first user input through the physical button or the touch detectable button (i.e. the voice recognition widget executes when a predetermined hardware key or touch key on the device 100 is pressed (par. 97). The user input may include a key input, a gesture input, e.g., a touch input (par. 133). "touch input" may refer to a gesture that is performed by the user on a touchscreen. "key input" may refer to using a physical key attached or connected to the device (par. 147)).


Regarding claim 5, Lemay et al and Bang et al teach the electronic device of claim 1, Lemay et al further teaches wherein the memory further stores the instructions that cause the processor to: include at least one state information corresponding to the first user interface in the information (i.e. if the user is currently using an application when virtual assistant is invoked, the state of that application can provide useful context information (par. 180). Examples of context information that can be obtained from application(s) include: current object or objects being operated on in the application (par. 189-191). Examples of context information from dialog history and virtual assistant memory include: current application domain in focus, current task in focus, current domain objects in focus (par. 205-211)).
Lemay et al doesn’t expressly teach the identifier.
(i.e. identify current page displayed on the screen by using screen component information of application; determine UI path from current page to target page by using screen component information of application (FIG. 23 step S2320-S2330). Determine UI path for using multiple applications (FIG. 26 and par. 392)).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Bang et al to include at least one state information corresponding to the first user interface in the identifier, because doing so would provide systems that enable users to easily and conveniently operate applications (par. 6).


Regarding claim 6, Lemay et al and Bang et al teach the electronic device of claim 1. Lemay et al further teaches wherein the information about the at least one utterance is associated with a part of utterances, which occurred as a frequency of occurrences exceeds a specified threshold value, from among utterances that occurred with regard to an operation of the first 10application program and/or the first user interface (i.e. the virtual assistant may include usage history (par. 148-151). The context can be used to lower the threshold for considering "Herb" as an interpretation of the second syllable (par. 320). If ranking component 126 determines 128 that the highest-ranking speech interpretation from interpretations 124 ranks above a specified threshold, the highest-ranking interpretation may be automatically selected 130. If no interpretation ranks above a specified threshold, possible candidate interpretations of speech 134 are presented 132 to the user. The user can then select 136 among the displayed choices (par. 327). Several different kinds of context can be used to reduce possible interpretations of user input. Examples include previous dialog history (par. 176). Another source of context data is the user's dialog history 1052 with virtual assistant 1002. Such history may include, for example, references to domains, people, places, and so forth (par. 203). Context information from dialog history and virtual assistant memory include history of user requests, such as "good Italian restaurants"; history of results of user requests, such as sets of restaurants returned; history of phrases used by the assistant in dialog (par. 205-216)).  


Regarding claim 8, Lemay et al and Bang et al teach the electronic device of claim 1. Lemay et al further teaches wherein the memory further stores the instructions that cause the processor to: receive the information about the at least one utterance corresponding89ENGLISH TRANSLATION OF THE INTERNATIONAL APPLICATION WO 201 X/XXXXXXPCT/KR201 X/XXXXXXto attribute information of content included in the first user interface (i.e. context information may include sender information, recipient information, data extracted from email content (par. 180). Context information that can be obtained from applications includes current object or objects being operated on in the application, such as current email message, current song or playlist or channel being played, current book or movie or photo, current calendar day/week/month, current reminder list, current phone call, current text messaging conversation, current map location, current web page or search query; names, places, dates, and other identifiable entities or values that can be extracted from the current objects (par. 189-192)).  


Regarding claim 9, Lemay et al and Bang et al teach the electronic device of claim 1. Lemay et al further teaches wherein the memory further stores the instructions that cause the processor to:  5receive the information about the at least one utterance corresponding to location information or time information associated with an operation of the first application program and/or the first user interface (i.e. context information includes date and/or time sent (par. 180). Context information that can be obtained from applications include current map location, current city or other location for location-sensitive applications (par. 189-191)).


15Regarding claim 11, Lemay et al and Bang et al teach the electronic device of claim 1. Lemay et al further teaches wherein the memory further stores the instructions that cause the processor to: receive a second user input for selecting at least part of the text (i.e. a user interface for name disambiguation presents multiple text entries for the user to choose (FIG. 14 and par. 183). A user interface for selecting among candidate interpretations (FIG. 26 and par. 328)); and 
perform a task corresponding to the selected text in response to the received second user input (i.e. after the user selects a contact, the virtual assistant calls the selected contact (FIG. 14 and par. 183)).  



Regarding claim 12, Lemay et al and Bang et al teach the electronic device of claim 11, but Lemay et al doesn’t expressly teach wherein the memory further stores the instructions that cause the processor to: receive a sequence of at least one of states of the electronic device from90ENGLISH TRANSLATION OF THE INTERNATIONAL APPLICATION WO 201 X/XXXXXXPCT/KR201 X/XXXXXXthe external server to perform the task corresponding to the selected text.
Bang et al teaches wherein the memory further stores the instructions that cause the processor to: receive a sequence of at least one of states of the electronic device from90ENGLISH TRANSLATION OF THE INTERNATIONAL APPLICATION WO 201 X/XXXXXXPCT/KR201 X/XXXXXXthe external server to perform the task corresponding to the selected text (i.e. determine UI path from current page to target page by using screen component information of application (FIG. 23 step S2330).  Determine UI path for using multiple applications (FIG. 26 and par. 392). Transition from a first application page to a second application page to a third application page (FIG. 26-27, 32)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Bang et al to receive a sequence of at least one of states of the electronic device from90ENGLISH TRANSLATION OF THE INTERNATIONAL APPLICATION WO 201 X/XXXXXXPCT/KR201 X/XXXXXXthe external server to perform the task corresponding to the selected text, because doing so would provide systems that enable users to easily and conveniently operate applications (par. 6).


Claims 4, 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lemay et al in view of Bang et al, and further in view of Krenkler et al (U.S. Patent Application 20170329466). 

Krenkler et al teaches wherein the memory further 20stores the instructions that cause the processor to: display the second user interface such that the second user interface is at least partially overlaid on the first user interface (i.e. CoPilot entries are similar to digital sticky-notes. By appearing as a floating overlay, the user does not have to leave his current context to work on a copilot entry. It shares the screen with the `normal` content and can be moved to another position on the screen or simply be closed if the user needs to change his focus (par. 85). The CoPilot window can be a floating window (FIG. 11B and par. 232). The CoPilot window modes are: Floating, and Docked. The floating state overlaps the screen content under the Copilot window (FIG. 11B and par. 239). Examiner note: the floating window is presented as an overlay over the background window).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Krenkler et al to display the second user interface such that the second user interface is at least partially overlaid on the first user interface, because doing so would allow the user to navigate easily among multiple user interfaces and applications while maintaining the context of the current task, thus improving usability and user experience (par. 3).



Krenkler et al teaches wherein the memory further 10stores the instructions that cause the processor to: include an object capable of controlling the intelligence application program not to display a text based at least partly on the received information about the utterance in the second user interface (i.e. the CoPilot window contains a Close button/icon (FIG. 11 and par. 239). Examiner note: the Close button removes the virtual assistant UI, thus causing it not to display text).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Krenkler et al to include an object capable of controlling the intelligence application program not to display a text based at least partly on the received information about the utterance in the second user interface, because doing so would allow the user to navigate easily among multiple user interfaces and applications while maintaining the context of the current task, thus improving usability and user experience (par. 3).


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lemay et al in view of Bang et al, and further in view of Clarke et al (U.S. Patent Application 20170357387). 

Clarke et al teaches wherein the memory further stores the instructions that cause the processor to: when there is no utterance, of which the frequency of occurrences 15exceeds the specified threshold value, from among utterances that occurred with regard to an operation of the first user interface, receive information about at least one utterance associated with some utterances among utterances occurring with regard to an operation of a third user interface linked with the first user interface (i.e. if a media item is not available, display a link to information about the media item (FIG. 6Z, 6AA and par. 163). Examiner note: if item itself is not available, or is little used, display information about the item from a different source).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Clarke et al to when there is no utterance, of which the frequency of occurrences 15exceeds the specified threshold value, receive information about utterances associated with a third user interface linked with the first user interface, because doing so would allow the user to view information about an item, even if the item is little used by the user.


Conclusion

4.           Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAUDIA DRAGOESCU whose telephone number is 571-270-7966 and fax number is 571-270-8966. The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/CLAUDIA DRAGOESCU/
Primary Examiner
March 11, 2021